



SUNPOWER CORPORATION


2019 MANAGEMENT CAREER TRANSITION PLAN


Preamble
The Board of Directors of SunPower Corporation and its Compensation Committee
believe that it is in the best interest of the Company and its wholly-owned
subsidiaries (collectively, the “Company”) to provide additional security to (a)
the Chief Executive Officer of SunPower Corporation and those employees who have
been employed by the Company for at least six (6) months and who report directly
to the Chief Executive Officer (“Executives”) and (b) other key employees within
the Company who are provided with written notice from the Chief Executive
Officer of the Company that they are Plan Participants (“Key Managers” and,
collectively with the Executives, “Plan Participants”).


Accordingly, in order to (a) induce the Plan Participants to remain in the
employ of the Company and (b) facilitate the hiring of new executive officers
and key employees, the Company adopts the plan hereinafter set forth (the
“Plan”) for the payment of certain benefits in the event that any Plan
Participant’s employment is terminated by the Company without Cause.


The Plan is an employee welfare benefit plan subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). This Plan document is also
the summary plan description of the Plan.


Plan Provisions


1.
Termination of Employment.



1.1    Participation in Plan. A Plan Participant shall be entitled to
participate in this Plan on the termination of his or her employment (a) by
reason of death or Disability or (b) by the Company without Cause, but only to
the extent such Plan Participant is not eligible to receive severance payments
under any employment agreement between the Plan Participant and the Company. In
the event a Plan Participant’s employment agreement, if any, is not renewed
(i.e. terminated) on the expiration of its term, under no circumstances shall
such non-renewal/termination qualify as a termination of employment for purposes
of triggering the compensation payable under Section 2 below; provided, however,
that if such a Plan Participant’s employment is terminated on or after the
expiration of its term, such Plan Participant shall be entitled to the
compensation and benefits payable under Section 2 below if the Plan Participant
otherwise qualifies for benefits under the terms and conditions of this Plan.


1.2    Compensation. The compensation payable under the circumstances set forth
in Section 1.1 shall be as described in Section 2.


2.Payments on Termination. Provided that the Plan Participant has executed (and
not revoked within any applicable period) a release of claims against the
Company in a form prescribed by the Company and submitted such release of claims
to the Company within twenty-one (21)


1



--------------------------------------------------------------------------------




days of the date that such release was provided to the Plan Participant, unless
a longer time period is required by law for an effective waiver of claims under
the ADEA, and does not thereafter revoke such release of claims, on a
termination under the circumstances stated in Section 1.1, the Plan Participant
shall be paid as follows (notwithstanding the foregoing, payments of any amounts
the Company otherwise is required to pay under applicable law shall not be
subject to this release requirement):


2.1    Termination by Death or Disability. In the event a Plan Participant’s
termination of employment occurs as a result of his or her death or Disability,
the Company shall pay such Plan Participant or his or her estate within sixty
(60) days following the Date of Termination an amount equal to the sum of (a)
the Plan Participant’s accrued and unpaid Base Salary through the Date of
Termination and (b) any accrued and unpaid paid time off (“PTO”) earned by such
Plan Participant through the Date of Termination. For this purpose, this Plan
shall be enforceable by the Plan Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devisees, and legatees. The Company’s payment obligations under this Section 2.1
shall supersede the Company’s obligations set forth in Sections 2.2 and 2.3 in
the event of a Plan Participant’s death or Disability.


2.2
Key Managers.



(a)    Termination. In the event a Key Manager’s employment is terminated by the
Company or its successors without Cause and such termination constitutes a
“separation from service” within the meaning of Section 409A of the Code
(applying the default rules thereunder), the Company shall pay such Key Manager
an amount equal to the sum of:


(i)    Accrued Base Salary. Such Key Manager’s accrued and unpaid Base Salary
through the Date of Termination (this amount will be paid without regard to
whether such Executive complies with the release requirements described in
Section 2); plus


(ii)    Accrued Bonus. In the event the Date of Termination follows a completed
fiscal year for which such Key Manager’s annual bonus relating to such prior
completed fiscal year has not been paid as of the Date of Termination, a payment
equal to the actual bonus that would have been paid for such completed fiscal
year; plus


(iii)    Paid Time Off. Any accrued and unpaid PTO earned by such Key Manager
through the Date of Termination; plus


(iv)    Additional Base Salary. Such Key Manager’s monthly Base Salary in effect
on the Determination Date multiplied by six (6); plus


(v)    Pro Rata Bonus. An amount equal to the actual annual bonus, if any, that
such Key Manager would have received had the Key Manager remained employed to
the end of the then current fiscal year (or the date required by the applicable
bonus plan to earn such annual bonus, if later) multiplied by a fraction, the
numerator of which is the number of whole calendar months between the
commencement of the then current fiscal year and the Date of Termination and the
denominator of which is twelve (12); plus


(vi)    COBRA Reimbursement. To the extent that a Key Manager is eligible for,
and elects, continuation coverage under the Consolidated Omnibus


2



--------------------------------------------------------------------------------




Reconciliation Act of 1985, as amended and any applicable similar state law
(“COBRA”) for such Key Manager and his or her eligible dependents under the
Company’s Benefit Plans, the Company shall reimburse the Key Manager, on a
monthly basis, for the cost of the monthly premiums for such coverage for a
period of six (6) months following the Date of Termination (provided that
notwithstanding the foregoing clause relating to the Company paying for such
coverage, such Key Manager assumes the cost, on an after-tax basis to the extent
required to avoid adverse tax consequences under Section 105(h) of the Code or
adverse consequences under the Affordable Care Act, as determined by the Plan
Administrator in its sole discretion, for such continuation coverage), or, if
earlier, until such Key Manager is eligible for similar benefits from another
employer; plus


(vii)    Outplacement. Reimbursement of up to $15,000 for the services of an
outplacement firm mutually acceptable to the Company and the Key Manager,
provided that Key Manager incurs such outplacement services no later than the
last day of the second year following the year in which Key Manager’s Date of
Termination occurs and Key Manager submits a reimbursement request and
supporting documentation in accordance with the Company’s normal business
expense reimbursement policy within 90 days of incurring such expense.
Reimbursement shall be made within 60 days of a complete and timely
reimbursement request.


2.3
Executives.



(a)    Termination. In the event an Executive’s employment is terminated by the
Company or its successors without Cause and such termination constitutes a
“separation from service” within the meaning of Section 409A of the Code
(applying the default rules thereunder), the Company shall pay such Executive an
amount equal to the sum of:


(i)    Accrued Base Salary. Such Executive’s accrued and unpaid Base Salary
through the Date of Termination (this amount will be paid without regard to
whether such Executive complies with the release requirements described in
Section 2); plus


(ii)    Accrued Bonus. In the event the Date of Termination follows a completed
fiscal year for which such Executive’s annual bonus relating to such prior
completed fiscal year has not been paid as of the Date of Termination, a payment
equal to the actual bonus that would have been paid for such completed fiscal
year; plus


(iii)    Paid Time Off. Any accrued and unpaid PTO earned by such Executive
through the Date of Termination; plus


(iv)    Additional Base Salary. Such Executive’s monthly Base Salary in effect
on the Determination Date multiplied by (i) twenty-four (24) if the Executive is
the Chief Executive Officer of the Company and (ii) twelve (12) for each
Executive other than the Chief Executive Officer of the Company; plus


(v)    Pro Rata Bonus. An amount equal to the actual annual bonus, if any, that
such Executive would have received had the Executive remained employed to the
end of the then current fiscal year (or the date required by the applicable
bonus plan to earn such annual bonus, if later) multiplied by a fraction, the
numerator of which is the number of whole calendar months between the
commencement of the then current fiscal year and the Date of Termination and the
denominator of which is twelve (12); plus


3



--------------------------------------------------------------------------------






(vi)    COBRA Reimbursement. To the extent that an Executive is eligible for,
and elects, continuation coverage under COBRA for such Executive and his or her
eligible dependents under the Company’s Benefit Plans, the Company shall
reimburse the Executive, on a monthly basis, for the cost of the monthly
premiums for such coverage for a period of (i) twenty-four (24) months following
the Date of Termination if such Executive is the Chief Executive Officer of the
Company, or (ii) twelve (12) months following the Date of Termination if such
Executive is not the Chief Executive Officer of the Company (provided that
notwithstanding the foregoing clause relating to the Company paying for such
coverage, such Executive assumes the cost, on an after-tax basis to the extent
required to avoid adverse tax consequences under Section 105(h) of the Code or
adverse consequences under the Affordable Care Act, as determined by the Plan
Administrator in its sole discretion, for such continuation coverage), or, if
earlier, until such Executive is eligible for similar benefits from another
employer; plus


(vii)    Outplacement. Reimbursement of up to $15,000 for the services of an
outplacement firm mutually acceptable to the Company and the Executive, provided
that Executive incurs such outplacement services no later than the last day of
the second year following the year in which Executive’s Date of Termination
occurs and Executive submits a reimbursement request and supporting
documentation in accordance with the Company’s normal business expense
reimbursement policy within 90 days of incurring such expense. Reimbursement
shall be made within 60 days of a complete and timely reimbursement request.


3.
Payment Mechanics.



3.1    Except as otherwise required by applicable law and as provided in Section
3.4, the Plan Participant shall receive the aggregate payments identified in
Section 2.1, 2.2, or 2.3 (as applicable) in a single lump sum payment on or
before the sixtieth (60th) day following the Date of Termination, subject to the
execution and non-revocation of a release pursuant to Section 2, and subject to
the provisions of Sections 3.3 and 3.4; provided, however, that the Plan
Participant shall receive the payment identified in Section 2.2(a)(v) or
2.3(a)(v), as the case may be, at the same time that the actual bonus for the
then current fiscal year would have been received and the Plan Participant shall
receive the payments or benefits identified in Section 2.2(a)(vi) and (vii), and
2.3(a)(vi) and (vii), at the times described in such Sections.


3.2    The Plan Participant shall not be required to mitigate the amount of any
payment provided for in Sections 2.2 or 2.3 by seeking other employment or
otherwise, nor shall the amount of any such payment be reduced by any
compensation earned by the Plan Participant as the result of employment by
another employer after the Date of Termination (except as described in Sections
2.2 (a)(vi) and 2.3(a)(vi)), or otherwise.


3.3    All amounts payable under this Plan shall be subject to (and reduced by)
any applicable required tax withholdings.


3.4    Timing of Payments. To the extent necessary to avoid taxes and penalties
under Section 409A of the Code, if, as of the Date of Termination, Plan
Participant is a “specified employee,” within the meaning of Treasury Regulation
§ 1.409A and using the identification methodology selected by the Company from
time to time, the lump-sum payments and other benefits or payments specified in
Sections 2.2 and 2.3, if they otherwise would be paid


4



--------------------------------------------------------------------------------




before the first business day of the seventh month after the Date of
Termination, shall be paid on the first business day of the seventh month after
the Date of Termination, or, if earlier, on Plan Participant’s death. Any
payments that are deferred pursuant to this Section 3.4 shall be credited with
interest at the short-term Applicable Federal Rate with annual compounding, as
announced by the Internal Revenue Service for the month in which the Date of
Termination occurs.


4.
Duration and Amendment.



4.1    This Plan shall become effective on May 1, 2019 and shall terminate on
the second anniversary thereof unless, prior thereto, a Change of Control shall
have occurred, in which case the Plan shall terminate immediately after the
consummation of the Change of Control.


4.2    The Company reserves the right at any time, and without prior or other
approval of any employee or former employee, and without prior notice, to
change, modify, amend, terminate, or discontinue this Plan for any or no reason,
except that no such action shall reduce a Plan Participant’s benefits under the
Plan that already have accrued by reason of the employee’s prior termination of
employment.


4.3    The Chief Executive Officer may terminate a Key Employee’s participation
in the Plan on written notice.


5.Section 280G Limitation. If any payment or benefit a Plan Participant would
receive pursuant to the Plan (collectively, the “Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and (ii)
be subject to the excise tax imposed by Section 4999 of the Code or any interest
or penalties payable with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then Plan Participant’s benefits under this Plan shall be
either: (1) delivered in full, or (2) delivered as to such lesser extent that
would result in no portion of such benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state, and local income taxes and the Excise Tax, results in the receipt by Plan
Participant on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Any reduction under this Section 5 shall be applied
first to Payments that constitute “deferred compensation” (within the meaning of
Section 409A of the Code and the regulations thereunder). If there is more than
one such Payment, then such reduction shall be applied on a pro rata basis to
all such Payments. Notwithstanding the foregoing, if such reduction would result
in the imposition of additional taxes under Section 409A of the Code and a
different order of reduction would not result in the imposition of such
additional taxes, the Payments shall instead be reduced in such a manner as to
not result in the imposition of such additional taxes.


The accounting firm engaged by the Company for general audit purposes shall
perform the foregoing calculations. If the accounting firm so engaged by the
Company is also serving as accountant or auditor for the individual, entity, or
group that will control the Company on the occurrence of such a change of
control, the Company shall appoint a nationally recognized accounting firm other
than the accounting firm engaged by the Company for general audit purposes to
make the determinations required hereunder. The Company shall bear all expenses
with respect to the determinations by such accounting firm required to be made
hereunder.


5



--------------------------------------------------------------------------------






The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Plan Participant within thirty (30) calendar days after the date on
which such accounting firm has been engaged to make such determinations or such
other time as requested by the Company or Plan Participant. Any good faith
determinations of the accounting firm made hereunder shall be final, binding,
and conclusive on the Company and Plan Participant.


6.Benefits Implications. All benefits to be provided hereunder shall be in
addition to any pension, disability, worker’s compensation, or other Company
benefit plan distribution that the Plan Participant has accrued at his or her
Date of Termination. The receipt of severance pay under this Plan shall have no
effect on the Plan Participant’s right, if any, to benefits under any other
employee pension or welfare benefit plan, except that this Plan supersedes and
replaces all prior negotiations and agreements, proposed or otherwise, whether
written or oral, concerning severance payments and benefits in the event of the
termination of employment of a Plan Participant, other than pursuant to a
written employment agreement between the Plan Participant and the Company.


7.Definitions. The capitalized terms used in this Plan have the following
meanings for purposes of the Plan:


7.1    “Base Salary” means the base salary of a Plan Participant for the
applicable period, without regard to bonus, car allowance, incentive payments,
equity incentives, or commission payments.


7.2    “Benefit Plans” means plans, policies, or arrangements that the Company
sponsors (or participates in) and that, immediately prior to Plan Participant’s
termination of employment, provide medical, dental, or vision benefits for Plan
Participants and their eligible dependents. Benefit Plans do not include any
other type of benefit (including, but not by way of limitation, financial
counseling, disability, life insurance, or retirement benefits). A requirement
that the Company provide Plan Participant and Plan Participant’s eligible
dependents with (or reimburse for) coverage under the Benefit Plans will not be
satisfied unless the coverage is no less favorable than that provided to Plan
Participant and Plan Participant’s eligible dependents immediately prior to Plan
Participant’s termination of employment; provided, however, that the Company may
reduce coverage under the Benefit Plans if such reduction is applicable to all
other senior executives of SunPower Corporation. Subject to the immediately
preceding sentence, the Company may, at its option, satisfy any requirement that
the Company provide (or reimburse for) coverage under any Benefit Plan by
instead providing (or reimbursing for) coverage under a separate plan or plans
providing coverage that is no less favorable.


7.3    “Cause” means the occurrence of any of the following, as determined by
the Company in good faith: (i) acts or omissions constituting gross negligence
or willful misconduct on the part of Plan Participant with respect to Plan
Participant’s obligations or otherwise relating to the business of Company, (ii)
Plan Participant’s (A) felony conviction of, or felony plea of nolo contendere
to, crimes involving fraud, misappropriation, or embezzlement, or a felony crime
of moral turpitude, or (B) conviction of crimes involving fraud,
misappropriation, or embezzlement, (iii) Plan Participant’s violation or breach
of any fiduciary duty (whether or not involving personal profit) to the Company,
or willful violation of a published policy of the Company governing the conduct
of its executives or other employees including, but not limited to, any policy
on sexual harassment as may be in effect from time to time, or (iv)


6



--------------------------------------------------------------------------------




Plan Participant’s violation or breach of any contractual duty to the Company,
which duty is material to the performance of the Plan Participant’s duties or
results in material damage to the Company or its business; provided that if any
of the foregoing events is capable of being cured, the Company will provide
notice to Plan Participant describing the nature of such event and Plan
Participant will thereafter have thirty (30) days to cure such event.


7.4    “Change of Control” means for purposes of this Plan (i) a sale of all or
substantially all of the assets of the SunPower Corp., (ii) any merger,
consolidation, or other business combination transaction of SunPower Corp. with
or into another corporation, entity, or person, other than a transaction in
which the holders of at least a majority of the shares of voting capital stock
of SunPower Corp. outstanding immediately prior to such transaction continue to
hold (either by such shares remaining outstanding or by their being converted
into shares of voting capital stock of the surviving entity) a majority of the
total voting power represented by the shares of voting capital stock of SunPower
Corp. (or the respective surviving entity) outstanding immediately after such
transaction, (iii) the direct or indirect acquisition (including by way of a
tender or exchange offer) by any person, or persons acting as a group, of
beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
capital stock of SunPower Corp., (iv) one or more contested elections of
directors during a period of 36 consecutive months, as a result of which or in
connection with which the persons who were directors before the first of such
elections or their nominees cease to constitute a majority of the Board, or (v)
a dissolution or liquidation of the Company.


7.5
“Code” means the Internal Revenue Code of 1986, as amended.



7.6    “Date of Termination” means the date on which Plan Participant incurs a
“separation from service” within the meaning of Section 409A of the Code
(applying the default rules thereunder).
7.7     “Determination Date” means the date during the twelve (12) month period
preceding the Date of Termination on which the sum of Plan Participant’s annual
Base Salary plus his annual target bonus was highest.


7.8    “Disability” shall have the same defined meaning as in the Company’s
long- term disability plan.


8.
General.



8.1    Time Limits. All time limits refer to calendar days. If the expiration of
any time limit falls on a weekend or a holiday observed by the Company, the time
limit will be deemed to end on the next workday.


8.2    Source of Benefits. The Plan is unfunded. The benefits provided under the
Plan are payable solely from the Company’s general assets.


8.3    Expenses. The expenses of operating and administering the Plan shall be
borne entirely by the Company.


8.4    Plan Sponsor and Administrator. The Company is the “Plan Sponsor” and the
“Administrator” of the Plan, as such terms are defined in ERISA, unless the
Company designates a fiduciary to serve as the Administrator of the Plan in
Exhibit B (the entity


7



--------------------------------------------------------------------------------




or individual serving as Administrator of the Plan shall be referred to herein
as the “Plan Administrator”). The Company shall appoint a Claims Fiduciary (as
such term is defined in Exhibit A) to review adverse benefit determinations as
described in Exhibit A.


The Plan Administrator shall make any and all determinations required to be made
in connection with the operation and administration of the Plan, including
(without limitation) the determination of all questions relating to eligibility
for benefits and the amount of any benefits payable hereunder. The Plan shall be
interpreted in accordance with its terms and their intended meanings. However,
the Plan Administrator shall have the discretion to interpret or construe
ambiguous, unclear, or implied (but omitted) terms in any fashion it deems to be
appropriate in its sole discretion, and to make any findings of fact needed in
the administration of the Plan. The validity of any such interpretation,
construction, decision, or finding of fact shall not be subject to de novo
review if challenged in court, by arbitration, or in any other forum, and shall
be upheld unless clearly arbitrary or capricious.


8.5    Errors in Drafting. If, due to errors in drafting, any Plan provision
does not accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the Plan
Administrator in its sole discretion, the provision shall be considered
ambiguous and shall be interpreted by the Plan Administrator in a fashion
consistent with its intent, as determined in the sole discretion of the Plan
Administrator. The Company shall amend the Plan retroactively to cure any such
ambiguity.
8.6    Named Fiduciary. The Plan Administrator is the “named fiduciary” of the
Plan within the meaning of ERISA, including the “named fiduciary” with the power
to act with respect to the review of initial claims for benefits under the Plan.


8.7    Allocation and Delegation of Responsibilities. The Plan Administrator may
allocate any of its responsibilities for the operation and administration of the
Plan to any officer or other employee of the Company. It may also delegate any
of its responsibilities under the Plan by designating, in writing, another
person to carry out such responsibilities. Any such written designation shall
become effective when executed by an officer of the Company, and the designated
person shall then be responsible for carrying out the responsibilities described
in such writing. Any such person to whom such responsibilities are allocated or
delegated shall be considered the Plan Administrator for all purposes when
carrying out such responsibilities.


8.8    No Individual Liability. It is the express purpose of the Company that no
individual liability whatsoever shall attach to, or be incurred by, any
director, officer, employee, representative, or agent of the Company under, or
by reason of, the operation of the Plan.


8.9    This Plan Supersedes Other Severance Pay Arrangements. This Plan
constitutes and contains the entire agreement and understanding between the
Company and Plan Participants and supersedes and replaces all prior negotiations
and agreements, proposed or otherwise, whether written or oral, concerning
severance payments and benefits in the event of the termination of employment of
a Plan Participant, except that it does not supersede or replace any severance
payments or benefits payable under a written employment agreement between the
Plan Participant and the Company.




8



--------------------------------------------------------------------------------




8.10    Claims and Review Procedures. Any Plan participant (or his or her
authorized representative) who believes he or she has not received the proper
benefit under the Plan (a “Claimant”) may file a formal claim, in writing, with
the Plan Administrator. Any such formal claim must be filed within ninety (90)
days after the date the Claimant first knew or should have known of the facts on
which the claim is based and in no event later than 180 days following the Plan
Participant’s Date of Termination, unless the Company in writing consents
otherwise. The Company has adopted procedures for considering claims (which are
set forth in Exhibit A), which it may amend from time to time, provided that the
Company shall notify Plan Participants of any such amendment. These procedures
shall comply with all applicable legal requirements. The right to receive
benefits under this Plan is contingent on a Claimant using the prescribed claims
process to resolve any claim. On request, the Company shall provide a Claimant
with a copy of the then current claims procedures.


8.11    Notices. For the purposes of this Plan, notices and all other
communications provided for in the Plan shall be in writing and shall be deemed
to have been duly given when delivered or mailed by certified or registered
mail, return receipt requested, postage prepaid, addressed: (a) if to a Plan
Participant, to his or her latest address as reflected on the Company’s
employment records, or to him at his or her place of employment, if known; and
(b) if to the Company, to SunPower Corporation, 77 Rio Robles, San Jose,
California 95134, Attention: Executive Vice President, Administration, or to
such other address as the Company may furnish to each Plan Participant in
writing with specific reference to the Plan and the importance of the notice,
except that notice of change of address shall be effective only on receipt.


8.12    Governing Law. This Plan is designed to be an “employee welfare benefit
plan,” as defined in Section 3(1) of ERISA, and it shall be interpreted,
administered, and enforced in accordance with that law. This Plan also is
designed to be a “top hat” welfare benefit plan under Section 104(a)(3) of ERISA
and, if ever considered a “pension plan,” it shall be a top hat pension plan.


8.13    Invalid or Unenforceable Provisions. The invalidity or unenforceability
of any provision of this Plan shall not affect the validity or enforceability of
any other provision of this Plan, which shall remain in full force and effect.
If a court or arbitrator concludes that there is an invalid or unenforceable
provision, it, he, or she shall replace that provision with one that is valid
and enforceable and that, as closely as possible, achieves the same result as
the invalid or unenforceable provision.


8.14    409A Compliance. Each payment and the provision of each benefit under
this Plan will be considered a separate payment and not one of a series of
payments for purposes of Section 409A of the Code. It is intended that this Plan
comply with the provisions of Section 409A of the Code. This Plan will be
administered in a manner consistent with such intent. No Plan Participant shall
ever have a legally binding right to receive payment of any benefit that would
result in the imposition of additional taxes under Section 409A of the Code. The
Company shall not be liable to any Plan Participant for any additional taxes or
other liabilities imposed on a Plan Participant by Section 409A of the Code or
any similar tax law.




9



--------------------------------------------------------------------------------






Exhibit A


DETAILED CLAIMS PROCEDURES


1.
Initial Claims.



Any Plan Participant (or his or her authorized representative) who believes he
or she has not received the proper benefit under the Plan must file a written
claim with the Plan Administrator. The Plan Administrator will review the claim
and notify the employee of its decision in writing within a reasonable period of
time, but no later than 90 days after receiving the claim. Notwithstanding the
foregoing, if the Plan Administrator determines that special circumstances
require an additional period of time for processing the claim, the Plan
Administrator may extend the determination period for up to an additional 90
days by giving the Claimant written notice prior to the end of the initial 90-
day period, which notice shall indicate the special circumstances requiring the
extension and the date by which the Plan expects to render the benefit
determination. Any claim that the Claimant does not pursue in good faith through
the initial claims stage shall be treated as having been irrevocably waived.


If the claim is granted in full, the benefits or relief the Claimant seeks shall
be provided. If the Plan Administrator makes an adverse benefit determination,
in whole or in part, the Plan Administrator shall provide the Claimant with
written notice of the adverse benefit determination, setting forth, in a manner
calculated to be understood by the Claimant: (1) the specific reason or reasons
for the adverse benefit determination; (2) specific references to the provisions
of the Plan on which the adverse benefit determination is based; (3) a
description of any additional material or information necessary for the Claimant
to perfect the claim, together with an explanation of why the material or
information is necessary; and (4) an explanation of the procedures for appealing
the adverse benefit determination and the time limits applicable to such
procedure, including a statement of the Claimant’s right to bring a civil action
under ERISA following an adverse benefit determination on review.


An “adverse benefit determination” is a denial, reduction, termination of, or
failure to make payment of a benefit (in whole or in part), including any such
denial, reduction, termination of, or failure to make payment of a benefit that
is based on a determination of a Claimant’s eligibility to participate in the
Plan.


2.
Reviews of Adverse Benefit Determinations.



If the Claimant believes the adverse benefit determination is improper, the
Claimant (or the Claimant’s authorized representative) may file a written
request for a full review of the claim by a review official appointed by the
Company (which official may be a person, committee, or other entity) (such
official, the “Claims Fiduciary”). A request for review must be filed with the
Claims Fiduciary within 60 days after the employee receives the notice of
adverse benefit determination. The request for review should set forth all of
the grounds on which it is based,


10



--------------------------------------------------------------------------------




all facts in support of the request, and any other matters the Claimant (or the
Claimant’s authorized representative) deems pertinent.


The Claimant (or the Claimant’s authorized representative) may submit written
comments, documents, records, or other information relating to the claim and
such information will be taken into account on review without regard to whether
such information was submitted or considered in the initial benefit
determination. The Claimant (or the Claimant’s authorized representative) will
be provided, on request, and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claim. Any
claim the Claimant does not pursue in good faith through the review stage, such
as by failing to file a timely request for review, shall be treated as having
been irrevocably waived.


The Claims Fiduciary will notify the Claimant in writing of the final decision
within a reasonable period of time, but no later than 60 days after receipt of
the written request for review. Notwithstanding the foregoing, if the Claims
Fiduciary determines that special circumstances require an additional period of
time for processing the claim, the Claims Fiduciary may extend the review period
for up to an additional 60 days by giving the Claimant written notice prior to
the end of the initial 60-day period, which notice shall indicate the special
circumstances requiring the extension and the date by which the Plan expects to
render the determination on review. If the Claims Fiduciary denies the appeal,
in whole or in part, the decision shall be set forth in a manner calculated to
be understood by the Claimant, and shall include specific reasons for the
decision, specific references to the provisions on which the decision is based,
if applicable, a statement that the Claimant is entitled to receive, on request
and free of charge, reasonable access to, and copies of, all documents records
and other information relevant to the claim, and a statement of the Claimant’s
right to bring a civil action under ERISA.


11



--------------------------------------------------------------------------------









Exhibit B
ADDITIONAL INFORMATION RIGHTS UNDER ERISA


Each Plan Participant is entitled to certain rights and protections under ERISA.
ERISA provides that all Plan Participants will be entitled to:


Receive Information About the Plan and Plan Benefits


1.Examine, without charge, at the Plan Administrator’s office and at certain
Company offices, all documents governing the Plan, including collective
bargaining agreements, and a copy of the latest annual report (Form 5500
Series), if any, filed by the Plan with the U.S. Department of Labor and
available at the Public Disclosure Room of the Employee Benefits Security
Administration (“EBSA”).
2.Obtain, on written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series), if any, and an
updated summary plan description, if any. The Plan Administrator may make a
reasonable charge for the copies.


3.Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each Plan Participant with a copy of
this summary annual report.
Prudent Actions by Plan Fiduciaries


In addition to creating rights for Plan Participants, ERISA imposes duties on
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of all Plan Participants and beneficiaries. No
one, including the Company or any other person, may fire or otherwise
discriminate against any Plan Participant to prevent a Plan Participant from
obtaining a benefit or exercising any right under ERISA.


Enforcing Plan Participants’ Rights


1.If a Plan Participant’s claim for benefits is denied or ignored, in whole or
in part, the Plan Participant has a right to know why this was done, to obtain
copies of documents relating to the decision without charge, and to appeal any
denial, all within certain time schedules.


2.Under ERISA, there are steps a Plan Participant can take to enforce the above
rights. For instance, if a Plan Participant requests a copy of the Plan
documents or the latest annual report from the Plan and does not receive them
within 30 days, the Plan Participant may file suit




13



--------------------------------------------------------------------------------




in a federal court. In such a case, the court may require the Plan Administrator
to provide the materials and pay up to
$110 a day until the Plan Participant receives them, unless the materials were
not sent because of reasons beyond the control of the Plan Administrator. If a
Plan Participant’s claim for benefits under the Plan is denied or ignored, in
whole or in part, the Plan Participant may file suit in state or federal court.


3.A Plan Participant who believes he or she has been discriminated against for
asserting rights under ERISA may seek assistance from the U.S. Department of
Labor or may file suit in federal court. The court will decide who should pay
court costs and legal fees. If a Plan Participant is successful, the court may
order the person sued by the Plan Participant to pay these costs and fees. If
the Plan Participant loses, the court may order the Plan Participant to pay
these costs and fees, for example, if the court finds a claim is frivolous.


Assistance with Plan Participants’ Questions


A Plan Participant with questions about the Plan or its application should
contact the Plan Administrator.


A Plan Participant with questions about this statement or about his/her rights
under ERISA, or who needs assistance in obtaining documents from the Plan
Administrator, should contact the nearest office of the EBSA, United States
Department of Labor, listed in the telephone directory and at the EBSA website,
or the Division of Technical Assistance and Inquires, EBSA, United States
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. The
Plan Participant may also obtain certain publications about rights and
responsibilities under ERISA by calling the publications hotline of the EBSA.


ADMINISTRATIVE INFORMATION




Name of Plan:
SunPower Corporation 2019 Management Career Transition Plan

Plan Identification Number    602


Plan Sponsor
SunPower Corporation

77 Rio Robles
San Jose, California 95134


Plan Administrator:
Executive Vice President, Administration SunPower Corporation

77 Rio Robles
San Jose, California 95134




13



--------------------------------------------------------------------------------






Type of Administration:    Self-Administered






13



--------------------------------------------------------------------------------









Type of Plan:
Welfare Benefit Plan that provides for severance pay and certain fringe
benefits, including subsidized health benefit coverage



Federal Employer Identification Number:    94-3008969


Direct Questions Regarding the Plan to:    Executive Vice President,
Administration
SunPower Corporation 77 Rio Robles
San Jose, CA 95134


Agent for Service of Legal Process:    General Counsel
SunPower Corporation 77 Rio Robles
San Jose, CA 95134


Plan Year:    SunPower Corporation’s Fiscal Year




14

